     Case 2:20-cr-00369-JFW Document 36 Filed 06/14/21 Page 1 of 3 Page ID #:183



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No.242101)
4    Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
5    VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
6    Assistant United States Attorneys
     Public Corruption and Civil Rights Section
7         1500 United States Courthouse
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2091/0647/0627
9         Facsimile: (213) 894-6436
          E-mail:    mack.jenkins@usdoj.gov
10                   veronica.dragalin@usdoj.gov
                     melissa.mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13                          UNITED STATES DISTRICT COURT

14                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,               No. CR 20-369-JFW

16             Plaintiff,                    STIPULATION TO CONTINUE SENTENCING
                                             HEARING
17                   v.
                                             CURRENT SENTENCING DATE:
18   MORRIS ROLAND GOLDMAN,                      08/23/2021 at 8:00 a.m.
19             Defendant.                    PROPOSED SENTENCING DATE:
                                                 10/03/2022 at 8:00 a.m.
20

21

22        Plaintiff United States of America, by and through its counsel
23   of record, the Acting United States Attorney for the Central District
24   of California and Assistant United States Attorneys Mack E. Jenkins,
25   Veronica Dragalin, and Melissa Mills, and defendant MORRIS ROLAND
26   GOLDMAN, both individually and by and through his counsel of record,
27   hereby stipulate as follows:
28
     Case 2:20-cr-00369-JFW Document 36 Filed 06/14/21 Page 2 of 3 Page ID #:184



1         1.     On September 30, 2020, defendant GOLDMAN appeared at a

2    change of plea hearing and pleaded guilty to Count One of the

3    Information, pursuant to a cooperation plea agreement in which

4    defendant GOLDMAN agreed to testify at future hearings or trials as

5    requested by the government.      The Court accepted defendant GOLDMAN’s

6    guilty plea and set the sentencing hearing for December 14, 2020 at

7    8:00 a.m.

8         2.     On July 30, 2020, the grand jury returned an indictment in

9    United States v. Jose Huizar, Case Number 2:20-MJ-326-JFW, charging

10   Huizar with 34 counts for violations involving various bribery

11   schemes.

12        3.     On November 12, 2020, the grand jury returned a first

13   superseding indictment in United States v. Huizar, et al., Case

14   Number 2:20-CR-326(A)-JFW, charging six defendants in 41 counts for

15   violations involving various bribery schemes.         On May 13, 2021, trial

16   in the Huizar, et al. case was scheduled to begin on May 24, 2022,

17   and the government’s case-in-chief is estimated to last approximately

18   25-30 trial days.    The government expects to call defendant GOLDMAN
19   to testify at this trial.

20        4.     Therefore, in the interest of justice, the parties request

21   to continue the sentencing hearing to allow defendant KIM to testify

22   at trial, if required, before the sentencing hearing.          By so doing,

23   this will provide the Court the full vantage of defendant KIM’s

24   cooperation at sentencing and provide defendant KIM the opportunity

25   to obtain the full benefit of his cooperation.

26        5.     Given the complexity and magnitude of the case and trial

27   currently scheduled to commence on May 24, 2022, the parties request

28   a continuance of the sentencing hearing.

                                          2
     Case 2:20-cr-00369-JFW Document 36 Filed 06/14/21 Page 3 of 3 Page ID #:185



1         6.    The parties respectfully request that the sentencing

2    hearing be continued from August 23, 2021 at 8:00 a.m. to October 3,

3    2022 at 8:00 a.m.

4         IT IS SO STIPULATED.

5    Dated: June 11, 2021                 Respectfully submitted,

6                                         TRACY L. WILKISON
                                          United States Attorney
7
                                          SCOTT M. GARRINGER
8                                         Assistant United States Attorney
                                          Chief, Criminal Division
9

10
                                          MACK E. JENKINS
11                                        VERONICA DRAGALIN
                                          MELISSA MILLS
12                                        Assistant United States Attorney

13                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
14
     Dated: June 14, 2021
15

16                                         /s/ via e-mail authorization
                                          STEPHEN MEISTER
17                                        Attorney for Defendant
                                          MORRIS ROLAND GOLDMAN
18
19

20

21

22

23

24

25

26

27

28

                                          3
